
	
		I
		111th CONGRESS
		1st Session
		H. R. 1681
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the coordination between the Department of
		  Defense and the Department of Veterans Affairs to better provide care to
		  members and the Armed Forces and veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Transitional Assistance Act of
			 2009.
		2.Establishment of
			 Office of Transitional Assistance
			(a)EstablishmentThe Secretary of Defense shall establish in
			 the Department of Defense an office to be known as the Office of Transitional
			 Assistance, which shall be responsible for carrying out the responsibilities of
			 the Secretary under section 1614 of the Wounded Warrior Act (10 U.S.C. 1071
			 note).
			(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on the establishment of the office under subsection (a).
			3.Transmittal of
			 records and contact by Secretary of Veterans Affairs
			(a)Transmittal of
			 records to Department of Veterans AffairsUpon the discharge or release of a member
			 of the Armed Forces, the Office of Transitional Assistance, established under
			 section 2(a), shall transmit the military service record and contact
			 information of the member to the Secretary of Veterans Affairs.
			(b)Contacting of
			 veteransThe Secretary of Veterans Affairs shall contact each
			 person for whom the Secretary receives a military service record and contact
			 information under subsection (a) by not later than 30 days after the date on
			 which the Secretary receives such record and information, and shall provide to
			 the person such forms and other information as may be necessary for the person
			 to apply for any benefits, including medical benefits, to which the person may
			 be entitled under the laws administered by the Secretary of Veterans
			 Affairs.
			(c)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of
			 Veterans Affairs shall submit to Congress a report on the implementation of
			 this section.
			
